VALLIANT, J.
(dissenting.) — Permitting the plaintiff to read the depositions which were not signed by the witnesses nor certified as the statute, section 4455, requires, was in my opinion error.
The statute requires that the deposition shall be reduced to writing by the officer taking it in the presence of the witness and signed by him. A paper purporting to be a deposition unsigned by the witness and not certified by the officer to have been reduced to writing in the presence of the witness is incompetent as evidence. The rule of court shown in the record does not purport to cover objections on the ground of incompetency. The court could not by a rule overcome a requirement of the statute, and this rule does not attempt to do so. It relates only to mere irregularities.
Counsel for plaintiff in their statement on page 8 say: “Upon the offering of the deposition of Dr. Ludwig P. Poll-man, defendant raised the objection that the same was not signed by the witness. 'The deposition was taken November 10, 1894, filed in the cause Nov. 14, 1894, read at one trial *77by both parties waiving objection for that trial, read again at a subsequent trial without objection, and no motion to suppress the same or notice of objection was ever given- by defendant.”
Objection to a deposition for incompetency is not made by a motion to suppress, nor is any notice required. A motion to suppress relates to some irregularity in the taking or certifying the deposition or to some matter dehors the document.
The fact that the counsel when they waived the objection to the deposition in the first place expressly limited the waiver to that trial, indicates that they did not intend the waiver to apply after that; therefore, plaintiff had no right to read the deposition at this trial by virtue of that waiver. The only evidence that the deposition was “read again at a subsequent trial without objection” seems to bé a recital in the record to the effect that when this objection was made the counsel of plaintiff in opposition called the attention of the court to the fact “that it had been so read.” At this trial the defendant was represented by different counsel from those who had formerly represented him, and it does not appear that they knew anything about it. The court made no response to the remark. The counsel in that connection offered in evidence the rule of court and then the court overruled defendant’s objection. Whether the court’s ruling was based on the rule or on what the plaintiff’s counsel “ called its attention to” does not appear.
The signature of a witness and the reducing of his testimony to writing in his presence by the notary are matters the attorneys in the case may waive, and when an agreement to do so has been made the court will hold the parties to it, nor will a mere change of counsel vacate a valid agreement of that kind. But the trouble with these depositions is there was no evidence that there ever was such an agreement. The- law does not make it the duty of the officer taking the deposition to certify to agreement of counsel, and his certificate is no evidence of such.
*78But a more serious error in my judgment was in the giving of the instruction to the effect, that 'the jury were at liberty to disregard the opinions of the expert witnesses if the jury did not think they were reasonable. Instructions of that kind have been approved by this court, but I am not aware that we have ever approved such an instruction except in relation to an opinion on a commonplace subject about which men of ordinary business experience may be presumed to have intelligent opinions of their own, for instance, as to the value of property, the value of services, etc. Even in such matters in my opinion, such an instruction is wrong. What the law declares to be legal evidence, the court has no right to belittle. It is not the province of the court to add to or detract from the weight to be given to any evidence that the law permits to go to the jury. To single out this class of evidence from the rest and instruct the jury that they are at liberty to disregard it, puts it at once at a discount. The jury has no right to disregard any evidence until it has weighed it, or until it has been impeached. And it is to be weighed in the scales of their own minds and not that of the judge. The extent to which, in my judgment, the court should go is to give the familiar instruction to the effect that if a witness has willfully sworn falsely to a material fact he may be discarded as unworthy of belief entirely. Even in that case no witness or class of witnesses should be marked out, and the jury itself must first decide that the witness has committed willful perjury before his evidence can be disregarded.
But I am not aware that this court has ever before sanctioned an instruction of the kind now under discussion in the case of learned witnesses on a highly scientific subject. It is one thing to tell a jury that they may set their own opinions up against those of so-called experts in matters of every-day trade and traffic, and altogether a different thing to tell them they may disregard the opinions of men learned in a deep science. It is true that when learned witnesses differ and *79each attempts to explain his theory to 'the jury unlearned in that science, the jury often become confused or bewildered, but so does a jury when there is an inextricable confusion and contrariety of facts.
There is a natural prejudice of ignorance against learning, and on that account a jury often needs but the faintest hint from the judge to lead them to treat with ridicule the evidence of learned witnesses.
The question in this case was whether or not the defendant had used proper skill as a surgeon in the treatment of the plaintiff. And the court properly told the jury in another instruction, that the law required of the defendant only that “he would exercise such skill and care as men of his profession ordinarily exercised in the treatment of such cases.” The defendant to prove that he had done his duty in this respect produced on the stand a number of the most learned and reputable physicians in the city of St. Louis, who testified as to the usual treatment practiced among surgeons of standing in their profession in such cases. Those witnesses explained to the jury what gangrene was, not- alone as the uneducated eye would see it, but as it is known to the pathologist, its causes, its symptoms, its progress, its treatment, all as bearing on the question of whether or not the defendant had treated the plaintiff in accordance with the usual practice of skilled surgeons.
It was in reference to testimony of that character that the jury were instructed that they might disregard the whole of it if they thought it unreasonable. I do not believe that that is the law.
Eor these reasons I can not concur in affirming the judgment of the circuit court.